Citation Nr: 1138101	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-30 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction is currently with the RO in Denver, Colorado.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2011, and a transcript of this hearing is of record.


FINDING OF FACT

The Veteran has PTSD due to her active military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2011).

Here, VA and private treatment records show a medical diagnosis of PTSD.  Thus, this case turns on the second required element listed above, the occurrence of an in-service stressor.  The Veteran does not allege that her PTSD resulted from combat with the enemy and the record is absent for any evidence that the Veteran engaged in combat with the enemy.  Therefore, her lay testimony cannot, by itself, establish the occurrence of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this case, evidence from sources other than the veteran's records may corroborate the occurrence of the stressor.  38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate occurrence of such a stressor, including lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in this Manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 282.

The Veteran has described several stressors related to her military service in her written statements, hearing testimony, and reports to mental health treatment providers.  She has testified that prior to beginning her period of active service, she was drugged and raped by her Army recruiter.  She reported that during basic training, she and the other female trainees were humiliated and sexually harassed by male soldiers.  She has testified that she was aware that at least one other trainee was being forced to have sex with a superior officer, and according to some accounts, she herself was sexually assaulted during basic training,.  However, in other statements, she reports that she feared being sexually assaulted and so went AWOL.  The Veteran also described being coerced into having sex with a male soldier at an out-processing facility when he threatened to lose her discharge papers.  

The Veteran's service treatment records show that in February 1978, the Veteran was seen at a mental health clinic with complaints of family and adjustment difficulties of an unspecified nature and was diagnosed with situational depression.  The Veteran has asserted that she complained at this time about the sexual harassment she had experienced and observed, but this is not documented in her service treatment record.  There is no additional in service mental health treatment and no psychiatric condition was noted at the Veteran's separation examination.  

The Veteran's service personnel records show that in February 1978, not long after her visit to the mental health clinic, the Veteran went AWOL for approximately one month.  While there is no explanation for the Veteran's behavior in her service personnel records, other evidence of record, including the Veteran's statements and treatment records attributes her absence to either a response to being sexually assaulted or to an attempt to avoid a sexual assault.  

In support of her claim, the Veteran has submitted letters from her mother, M.Q., and her former spouses, C.P. and T.G..  C.P. wrote that the Veteran told him about the rapes and sexual harassment at the time they were taking place and that he observed her personality change significantly following service from being friendly, outgoing, and witty to withdrawn and antisocial.  C.P. also testified that he served in the military at the same time as the Veteran and that what he heard and observed regarding the treatment of female service members was consistent with the Veteran's accounts of how she and her fellow trainees were treated.  

M.Q. testified that she observed a change in her daughter's behavior after service which she could not explain for many years until her daughter told her about being raped in service.  She noted that prior to service, the Veteran was loving and caring, volunteering at a nursing home on the weekends and graduating from high school early.  The Veteran had wanted to be a nurse for many years and determined that the only way to do so was to join the military; however, after her period of active service, she abandoned this dream.  

T.G. wrote that over the years that he was married to the Veteran, he noticed that she appeared at times to be troubled by some past experiences and that she eventually opened up to him about being sexually assaulted in service.  

While it is likely that the above individuals are motivated to help the Veteran with her claim and they have only second-hand knowledge of the alleged in-service assaults based on what the Veteran told them, they provide some limited support for the Veteran's claim.  In particular, C.P.'s statement provides evidence that the Veteran reported the assaults to at least one person contemporaneous to their occurrence.  Additionally, while his testimony concerning the military culture at that time does not prove that the Veteran herself was harassed or sexually assaulted, it supports her testimony that it was a sexist, sexually predatory environment.  

Additionally, the Board notes that multiple mental health treatment providers at VA as well as several therapists at the Vet Center and a private psychologist, Dr. L.D. have accepted the Veteran's reports of in service sexual assaults as credible.  Indeed, Dr. L.D. concluded in a February 2010 letter that the Veteran was so severely traumatized as a result of repeated sexual assaults while in the military that she was unlikely to ever adequately recover and was unemployable as a result of her military service.  The Board recognizes that the Court of Appeals for Veterans Claims has held that when the claimed stressor is an in-service personal assault, a mental health professionals opinion may be considered as corroborating evidence.  Patton v. West, 12 Vet. App. 272, 280 (1999).

In conclusion, the Board finds that while there is no evidence of record that can directly corroborate the Veteran's claim, there is considerable circumstantial evidence, including evidence that she sought mental health treatment in service for what was vaguely characterized as "family and adjustment problems" shortly before going AWOL, reports from family members describing changes in the Veteran's personality and behavior following service, and diagnoses of PTSD due to military sexual trauma from multiple treatment providers.  While it is impossible to prove exactly what happened in service, based on accounts of people who knew the Veteran prior to service, she was a conscientious and ambitious young woman who joined the Army determined to realize her dream of becoming a nurse- not the type of individual likely to go AWOL without good reason.  

Regarding the Veteran's own testimony, she appears to be fairly consistent in her accounts of what happened to her in service, particularly regarding her accounts of being drugged and sexually assaulted by her Army recruiter and raped by another soldier at an out processing facility, although there appears to be somewhat conflicting evidence concerning whether she was sexually assaulted during her basis training.  In some accounts she reports that she was, while in other accounts, she reports that she was sexually harassed and knew that another trainee was being sexually assaulted, so she went AWOL to avoid being assaulted herself.  However, the Board notes that the Veteran suffers from cognitive impairment as a result of a stoke she suffered after separation from service and also appears to become emotionally distressed to the point of becoming confused when attempting to recount her traumatic experiences in service.  Therefore, it is possible that what appear to be inconsistencies may simply be due to the Veteran's difficulty expressing herself clearly due to what one of her counselors at the Vet Center, K.B., referred to as "significant cognitive disorder and emotional disorganization."  

Accordingly, the Board finds that the evidence is at least and equipoise and affording the Veteran the benefit of the doubt, entitlement to service connection for PTSD should be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


